Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 October 2020 has been entered.

Status of Claims
Claims 1, 4, 5, 8, 9, 12, 13 and 16 are pending.
	Claims 1, 4, 5, 8, 9, 12, 13 and 16 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of MY PI 2016702121, 06/09/2016, was filed on 25 September 2017.
Applicant has complioed with all of the conditions for receiving the benefit of an 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 4, 8, 9, 12, 13 and 16 under 35 U.S.C. §103 as being unpatentable over Wang et al. in view of Connick et al., Scanlon et al., and Machado et al., in the Final Office Action mailed 05 June 2020, is withdrawn in view of Applicants' amendment received 05 October 2020.
The rejection of Claim 5 under 35 U.S.C. §103 as being unpatentable over Wang et al. in view of Connick et al., Scanlon et al., and Machado et al., as applied to claims 1, 4, 8, 9, 12, 13 and 16 above, and further in view of Lapinskas, in the Final Office Action mailed 05 June 2020, is withdrawn in view of Applicants' amendment received 05 October 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 9, 12, 13 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Gavrilova et al. (U.S. Patent Application Publication No. 2009/0214485 A1) in view of Connick et al. ((2012) Lancet Neurol. 11: 150-156), Lapinskas ((2010) Chem. Eng. Prog. 106(11): 44-55), and Machado et al. ((2013) Rev. Bras. Hematol. Hemoter. 35(1): 62-67).
[All references except Gavrilova et al. cited in the Final Office Action mailed 05 June 2020.]

	Gavrilova et al. addresses some of the limitations of claims 1, 4, 5, 8, 12, 13 and 16, and the limitations of claim 9.
	Regarding claims 1, 4, 8, 12 and 16, Gavrilova et al. shows cell-based therapy for ocular diseases and disorders (pg. 1, para. [0001]). A method for treating a retinal disorder comprises administering to the individual in need thereof an intravenously 
Patient #5 was diagnosed with type I diabetes. Patient #5 received one injection of neural progenitor cells in each eye, and one intravenous injection of 100,000,000 mesenchymal stem cells. Day 60 post-treatment optical tonography demonstrated that edema that affected the macula and retinal nerve fiber layer had decreased (pg. 14, para. [0280] thru [0284] [Claim 1] [A method for the treatment of a human subject suffering from diabetic macular oedema, administering to said subject intravenously a cell-based composition consisting essentially of a suspension of mesenchymal stem cells, in a therapeutically effective amount]).
Seven patients with diabetes were enrolled in the study. Patients received one intravenous infusion of 100x106 mesenchymal stem cells in 100ml of physiological saline (pg. 11, para. [0216] [Claim 1] [by way of intravenous infusion, in a colloid, with a cellular concentration from 0.01 million to 3.0 million cells/ml] [Claims 4, 8, 12 and 16] [intravenous infusion]).
	Regarding claim 5, with regard to cryopreservation, after harvest, cells were resuspended in medium for freezing (serum + dimethyl sulfoxide) at a concentration of 
	Regarding claim 9, the mesenchymal stem cells of the described invention may be derived from sources including umbilical cord blood, bone marrow, adipose tissue and peripheral blood (pg. 3, para. [0045]).
	Regarding claim 13, individual cell populations were identified in a flow cytofluorometer with the use of monoclonal antibodies (McAB) for differentiation and activation markers. The primary marker of hematopoietic cells (CD34) and HLA DR in clonal cultures of mesenchymal stem cells (MMSC) from bone marrow was expressed by less than 1% of cells (at the level of the negative control). The largest cell population (80-92%) was stained by antibodies to CD90, CD44 and CD105 (pg. 8, para. [0133] thru [0134]). Marker positive cells (%) for MMSC also included CD45 at 0.76 (pg. 9, para. [0155] and [0159] [positive for CD90 and CD105, negative for CD34, CD45 and HLA-DR]).

It is noted that Applicant recites the term 'colloid' in the originally-filed
specification in the context of the following, as the sole recitation of the term 'colloid': "A
cell-based composition is then prepared by infusing the suspension of mesenchymal
stem cells into crystalloid ... The crystalloid includes, but not limiting to normal or half-saline or colloid" (pg. 8, lines 24-27). Applicant's example shows: "The pellet of
mesenchymal stem cells was ... resuspended with sterile saline ... , forming a suspension of mesenchymal stem cells. A cell-based composition was then prepared by infusing the suspension ... into saline ... " (pg. 12, lines 18-21, Example 5: Preparation 

	Gavrilova et al. does not show: 1) a therapeutically effective amount of 0.25 million to 3.0 million cells/kg of body weight [Claim 1]; 2) the intravenous infusion is carried out in a period ranging from 30 minutes to 2 hours [Claims 4, 8, 12 and 16]; 3) mesenchymal stem cells containing from 25 million to 30 million cells per cryovial [Claim 5]; and 4) the suspension of mesenchymal stem cells is positive for CD73 [Claim 13].

	Connick et al. provides motivation for performing the intravenous infusion of mesenchymal stem cells for a period of from 30 minutes to 2 hours, by way of addressing the limitations of claims 4, 8, 12 and 16.
	Connick et al. shows a study in which the safety and efficacy of mesenchymal stem cells as a potential neuroprotective treatment for secondary progressive multiple sclerosis was assessed (pg. 150, Summary, Background). ]). Participants received intravenous infusion of autologous bone marrow-derived mesenchymal stem cells (MSCs) (pg. 150, Summary, Methods [nexus to Gavrilova et al.] [administering an intravenous infusion of MSCs]).
Regarding claims 4, 8, 12 and 16, Connick et al. shows performing the intravenous infusion of MSCs over a period of 15 min, and continues infusion of normal saline over 4hr afterwards (pg. 151, column 2, para. 1 ).


Lapinskas shows some of the issues relating to scale-up and commercial manufacturing involving stem cells (pg. 44, Title and column 1, para. 1 thru 2). Depending on the organ or body system from which the cells are derived, they may be grown ex vivo in suspension or on solid surfaces or matrices (such as mesenchymal stem cells) (pg. 45, column 1, para. 2 [nexus to Gavrilova et al.] [mesenchymal stem cells]).
Regarding claim 5, cell banking is crucial for preserving cells at a given passage number. Vitrification and freezing in liquid nitrogen are the two most common cell-freezing techniques (pg. 48, column 1, para. 2). The master cell bank is produced first. It may contain 400 or more vials, each holding 10-200 million cells (pg. 48, column 2, para. 1).

Machado et al. teaches that mesenchymal stem cells (MSCs), as shown by Gavrilova et al., inherently display specific cell surface marker (including CD73), and not others, by way of addressing the limitations of claim 13. 
Regarding claim 13, Machado et al. teaches that some of the most common surface markers expressed by MSCs include CD73, CD90 and CD105 among others [CD90 and CD105 shown by Gavrilova et al.], while these cells are negative for CD34, CD45, and HLA-DR among others [as shown by Gavrilova et al.] (pg. 62, para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the 
It would have been further obvious to have stored cryopreserved MSCs at 25 million to 30 million cells per cryovial [Claim 5], as shown by Lapinskas, with a reasonable expectation of success, because Lapinskas shows that mesenchymal stem cells (MSCs) can be stored frozen in cryovials, each holding 10-200 million cells (pg. 48, column 2, para. 1) (MPEP 2143 (I)(A,G)). In addition, it would be obvious to one of ordinary skill in the art of mammalian cell cryopreservation to freeze MSCs in cryovials in whatever concentration or amount would be suitable for their use in a specific treatment application, e.g., at 25 million to 30 million cell per cryovials, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).

It would have been obvious to have administered the mesenchymal stem cells (MSCs), shown by Gavrilova et al., so that the therapeutically effective amount was between 0.25 million and 3.0 million cells/kg body weight [Claim 1], with a reasonable expectation of success. Gavrilova et al. shows administering 100x106 cells to a patient in one i.v. infusion, and, given that the average weight of a patient could be ~130-150 lbs (=  59kg to 68kg) or more or less, the therapeutically effective amount would be in the claimed range (e.g., 100 million cells/63.5kg = 1.7 million cells/kg body weight; 100 million cells/68kg = 1.5 million cells/kg body weight). In addition, it would be obvious to one of ordinary skill in the art of cell therapeutics, and one would be motivated, to determine what amount of cell administration would be therapeutically effective as a method of treatment for a specific disease malady, e.g., diabetic macular edema (MPEP 2144 (I)).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 3 of copending Application No. 16/284,177.

The claimed subject matter of instant Application No. 15/598,925 is: 
 A method for the treatment of a human subject suffering from diabetic macular oedema, said method comprising administering to said subject by way of intravenous infusion a cell-based composition consisting essentially of a suspension of mesenchymal stem cells in a colloid with a cellular concentration from 0.01 million to 3.0 

The claimed subject matter of copending Application No. 16/284,177 is:
A method for the treatment of diabetes and its associated metabolic disorders and complications and for amelioration of insulin resistance in pre-diabetes in a human subject, said method comprising administering to said human subject a therapeutically effective amount of a cell-based composition including a suspension of mesenchymal stem cells in crystalloid with a cellular concentration from 0.01 million to 3.0 million cells/ml, wherein the therapeutically effective amount is from 0.25 million to 3.0 million cells/kg body weight. The administering step is carried out by intravenous infusion. The associated metabolic disorders and complications include macular oedema.
Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method for the treatment of diabetes and its associated metabolic disorders, including macular oedema, described in copending Application No. 16/284,177 exhibits minor species modifications that anticipate the method for the treatment of a human subject suffering from diabetic macular oedema, described in instant Application No. 15/598,925.
The minor species variations are the additional treatment of diabetes and its other associated metabolic disorders, and amelioration of insulin resistance in pre-diabetes human subjects, which are also treated or effected by the same administration of mesenchymal stem cells.


Response to Arguments
Applicant’s arguments, pp. 4-8, filed 05 October 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended.

Applicant remarks (pp. 5-6) that the primary reference Wang, as asserted by the Examiner, teaches a method for treating retinitis pigmentosa ("RP") with MSC suspended in a balanced salt solution, and suggests that retinal degeneration seen in diabetic retinopathy can also be treated with MSC. See the Office Action, page 4, penultimate paragraph and the paragraph bridging pages 4 and 5.
However, in response to Applicant, the reference of Wang et al. has not been cited in this Office Action.
Applicant remarks (pg. 6) that Connick, according to the Examiner, teaches that certain visual impairments associated with multiple sclerosis can be treated with MSC. See the Office Action, page 6, second paragraph. Connick is silent regarding visual impairments associated with diabetes, such as diabetic retinal oedema, the target of the method of claim 1. Nothing in this reference would have prompted a person having 
However, in response to Applicant, the secondary reference of Connick et al. is cited in this Office to address dependent claims 4, 8, 12 and 16, with regard to the time course for mesenchymal stem cell intravenous infusion (which one of ordinary skill in the art of therapeutic cell administration would optimize via routine optimization). Connick et al. is not being used to cure any deficiencies of the primary reference.
Applicant remarks (pg. 6) that Scanlon, as contended by the Examiner, teaches that a specific clinical evaluation technique for assessing visual acuity can be used for patients suffering from diabetic retinal oedema or diabetic retinopathy. See the Office Action, page 7, last paragraph. Nothing set forth in Scanlon changes the above conclusion that an artisan of ordinary skill, reading Wang, would have had no expectation that MSC could be administered to successfully treat diabetic retinal oedema in a human. Without a doubt, Scanlon, like Connick, also fails to cure the Wang deficiency.
However, in response to Applicant, the reference of Scanlon et al. is not cited in this Office Action.
Applicant remarks (pp. 6-8) that the secondary references of Machado et al., and Lapinskas do not cure the deficiencies of Wang et al.
However, in response to Applicant, the reference of Wang et al. is not cited in this Office Action. Lapinskas and Machado et al. are cited in order to address some of the dependent claim limitations that are not addressed by the primary reference of Gavrilova et al.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 October 2020 has been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651